Citation Nr: 1801354	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-05 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tendonitis, left shoulder. 

2.  Entitlement to a rating in excess of 10 percent for low back strain. 

3.  Entitlement to a compensable rating for traumatic cataract, with corneal scar, left eye.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board remanded this matter for further evidentiary development in March 2017.


FINDINGS OF FACT

1.  For the entire period under review, the Veteran's left shoulder disability is manifested by pain, flexion no worse than 105 degrees, and abduction no worse than 100 degrees.

2.  Prior to May 15, 2017, the Veteran's low back strain was manifested by forward flexion no worse than 55 degrees, extension no worse than 25 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees, pain, stiffness, and limitation of motion; favorable or unfavorable ankylosis of the thoracolumbar spine and intervertebral disc disease of the lumbar spine were not shown.

3.  From May 15, 2017, the Veteran's low back strain was manifested by forward flexion no worse than 80 degrees, extension no worse than 20 degrees, combined range of motion of the thoracolumbar spine greater than 120 degrees, pain, stiffness, and limitation of motion; favorable or unfavorable ankylosis of the thoracolumbar spine and intervertebral disc disease of the lumbar spine were not shown.

4.  For the entire period under review, the Veteran's preoperative cataract of the left eye with corneal scar is not productive of impaired visual fields or visual acuity manifesting in corrected distance vision worse than 20/40.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 10 percent for left shoulder disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.69, 4.71a, Diagnostic Code 5024 (2017).

2.  Prior to May 15, 2017, the criteria for a 20 percent disability rating, and no higher, for low back strain have been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).

3.  From May 15, 2017, the criteria for a disability rating in excess of 10 percent for low back strain have not been met or approximated.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017).

4.  The criteria for a compensable evaluation for traumatic cataract, with corneal scar, left eye have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.79, Diagnostic Code 6099-6027 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VCAA notice was provided to the Veteran by a letter of May 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2017).  The evidence of record includes service treatment records, service personnel records, VA treatment records, private treatment records, statements of the Veteran, and a lay statement of an employer.  The Veteran has identified no outstanding evidence pertaining to her disabilities that could be obtained to substantiate the claim, and the Board is unaware of any such outstanding evidence.

The Veteran underwent VA examinations in May 2010 and May 2017.  The Board remanded this matter in March 2017 for new shoulder and back examinations because the May 2010 VA examinations did not comply with the requirement, under Correia v. McDonald, 28 Vet. App. 158 (2016), that certain range-of-motion testing be conducted whenever possible when rating joint disabilities.  The May 2017 examination reports prepared following the Board's remand are adequate for adjudicatory purposes.  See 38 C.F.R. § 3.159(c)(4) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The agency of original jurisdiction substantially complied with the Board's remand order of March 2017.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Rating Criteria, Generally

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).
With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2017); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that 38 C.F.R. § 4.59 is not limited to joint pain due to arthritis).

Pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Painful motion of a major joint or group of minor joints caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Codes 5003 and 5010, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, DC 5003; VAOPGCPREC 09-98 (August 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Separate ratings may not be assigned for the same manifestations of a disability under different diagnoses.  Separate and distinct manifestations from the same injury permit ratings under several diagnostic codes.  See 38 C.F.R. § 4.14 (2017); Esteban v. Brown, 6 Vet. App. 259 (1994).

In determining the present level of a disability for any rating claim, the Board must consider the possible application of staged ratings for diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2017).  VA must consider all the evidence of record to determine when any ascertainable increase in severity of the rated disability may have occurred.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Left Shoulder Tendonitis

A rating decision of April 2007 granted service connection for left shoulder tendonitis.  A noncompensable rating and an effective date of November 16, 2006 were established.  The rating was continued by a rating decision of September 2007.  The Veteran did not appeal.  In April 2010, the Veteran filed a claim for rating increase.  A rating decision of September 2010 increased the rating to 10 percent from April 30, 2010.  The Veteran appealed as to the assigned rating.  See notice of disagreement of September 2010; VA Form 9 of February 2012.  The preponderance of the evidence is against the claim.

Under Diagnostic Code (DC) 5024, tenosynovitis is rated based on limitation of motion of the affected parts, as arthritis, degenerative under 38 C.F.R. § 4.71a, DC 5003.  See 38 C.F.R. § 4.71a, DC 5024.  Limitation of motion of the shoulder is rated under DC 5201.  A 20 percent rating is assigned for limitation of motion of the major arm or minor arm to the shoulder level, or for limitation of motion of the minor arm to midway between the side and shoulder level.  A 30 percent rating is warranted for limitation of motion of the major arm to midway between the side and shoulder level, or for limitation of motion of the minor arm to 25 degrees from the side.  A schedular maximum 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a , DC 5201 (2017).

Standard range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  See 38 C.F.R. 4.71, Plate I (2017).  Forward flexion and abduction to 90 degrees amounts to shoulder level.
DC 5003 (relating to arthritis, degenerative) provides that, if degenerative arthritis is established by x-rays, the disability is rated under the appropriate diagnostic code for the specific joint limitation of motion.  When the rating of a specific joint is non-compensable under the codes pertaining to limitation of motion, a rating of 10 percent is for application for each major joint affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Veteran underwent a VA examination in May 2010.  The Veteran is right-handed.  The Veteran reported the left-shoulder symptoms of weakness, stiffness, lack of endurance, locking, fatigability, and pain.  She also reported experiencing flare-ups precipitated by physical activity and occurring as often as 24 times per day and lasting 1 hour each time.  During the flare-ups, she experienced limitation of motion of the joint.  There had been no incapacitation in the past 12 months and no hospitalization.  The Veteran did not experience any "overall functional impairment" from the disability.

Upon examination, the left shoulder showed no signs of instability, abnormal movement, weakness, guarding of movement, or edema.  The range of motion for the left shoulder was: 110 degrees for flexion and 105 degrees for abduction.  The degree of limitation at pain was 105 degrees for flexion and 100 degrees for abduction.  There was no additional limitation of motion after repetitive movement.  External rotation was 90 degrees, and internal rotation was 90 degrees, including after repetitive movement.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The x-ray findings for the left shoulder was within normal limits.  See VA examination report of May 2010.

The Veteran underwent a VA examination in May 2017.  She reported flare-ups of the left shoulder characterized by pain and limited movement.  The Veteran reported no functional loss or functional impairment of the left shoulder joint.  The range-of-motion limitation of the left shoulder was 170 degrees for flexion and 170 degrees for abduction.  External rotation was 80 degrees, and internal rotation was 80 degrees.  No pain was noted on examination.  No additional loss of function or range of motion was noted after three repetitions.  The Veteran was examined immediately after repetitive use over time, and there was no significant limitation of functional ability by pain, weakness, fatigability, or incoordination.  The examiner also noted that the examination was being conducted during a flare-up and that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.

Muscle-strength testing was normal.  There was no evidence of pain on passive range-of-motion testing or on non-weight bearing testing of the left shoulder or the right shoulder.  There was no impairment of the humerus, clavicle or scapula, or rotator cuff.  There was no shoulder instability, crepitus, ankylosis, or localized tenderness or pain on palpation of the joint or associated soft tissue.  There were no scars associated with the shoulder disability.

Review of the evidence indicates that, while the Veteran has been receiving ongoing treatment for the left shoulder, shoulder flexion is no worse than 105 with pain, and abduction is no worse than 100 with pain during the appeal period.  External rotation and internal rotation are no worse than 80 degrees.  The Veteran's left shoulder disability does not more nearly approximate limitation of motion of the minor arm to midway between the side and shoulder level, or involvement of two or more major or minor joint groups with occasional incapacitating exacerbations to warrant an increased rating of 20 percent under DC 5024.  The evidence shows flexion and abduction which is productive of a disability picture warranting a 10 percent rating.  As noted above, forward flexion and abduction to 90 degrees amounts to shoulder level.

There is no evidence of crepitus, muscle atrophy, ankylosis, and instability of the left shoulder or additional functional loss due to pain or repetitive use.  While the VA examiners noted the Veteran's complaints of pain with use, pain did not cause functional loss.  In this case, there is no basis for the assignment of an increased rating due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (2017) DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The May 2017 VA examiner indicated that, after repetitive use, range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, the evidence does not more nearly approximate a finding of limitation of motion of the minor arm to shoulder level, or involvement of two or more major or minor joint groups with occasional incapacitating exacerbations, that would warrant a higher, 20-percent rating.  See 38 C.F.R. §§ 4.45, 4.71a, DC 5242 (2017); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran is competent to report her experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's belief that her left shoulder disability is worse than the severity indicated by the 10 percent rating assigned from April 30, 2010 is outweighed by competent and credible medical examination evidence that evaluated the extent of impairment based on objective data coupled with statements made by the Veteran to the examiners.  The VA examiners have the training and expertise to determine the type and degree of the impairment associated with the Veteran's left shoulder disability.  Greater evidentiary weight is placed on the examination findings.

Because the Veteran's left shoulder disability has not significantly changed during the period under review, a uniform rating is warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102; 4.3 (2017)

Low Back Strain

A rating decision September 2007 granted service connection for chronic low back strain.  A noncompensable rating and an effective date of November 16, 2006 were assigned.  The Veteran did not appeal.

In April 2010, the Veteran filed a claim for rating increase.  A rating decision of September 2010 increased the rating to 10 percent with an effective date of April 30, 2010.  The Veteran appealed as to the assigned rating.  See notice of disagreement of September 2010; VA Form 9 of February 2012.  The preponderance of the evidence is against finding entitlement to a rating greater than 20 percent rating prior to May 15, 2017, and against finding entitlement to a rating greater than a 10 percent rating from May 15, 2017.

The General Rating Formula for diseases and injuries of the spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion (ROM) of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

The formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes provides that an evaluation of 10 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  An evaluation of 60 percent requires intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243 (2017).  For the purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1) (2017).

The Veteran underwent a VA examination in May 2010.  She reported constant low back pain, stiffness, decreased motion, and weakness.  The pain was exacerbated by physical activity.  She did not experience any "overall functional impairment" from the disability.  She reported experiencing limitation of range of motion during flare-ups.  There were no signs of lumbar intervertebral disc syndrome.  Lumbar spine x-ray findings were within normal limits.  Flexion was limited to 65 degrees, with pain noted at 55 degrees.  Extension was to 30 degrees, with pain noted at 25 degrees.  Right and left lateral flexion, and right and left rotation, were all to 30 degrees, with pain noted at 25 degrees.  There was no additional degree of limitation after repetitive range of motion.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

The examiner made no specific finding as to whether there was additional loss of motion due to pain during a flare-up.  Because the examiner gave no medical reason to doubt the Veteran's report of experiencing limitation of range of motion during flare-ups, the Veteran's range of flexion is found to be limited to 55 degrees by objective evidence of pain.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain at 55 degrees of flexion was noted upon examination in May 2010.  

The above symptomology warrants, at most, a 20 percent rating under the rating criteria for evaluation of the spine.  

The record shows that a 10 percent rating is warranted for the Veteran's low back disability from May 15, 2017.  The Veteran underwent a VA examination in May 2017.  The Veteran reported flare-ups that can be painful at times.  Forward flexion was limited to 80 degrees, and extension was to 20 degrees.  Right lateral and left lateral flexion were both to 30 degrees.  Right lateral and left lateral rotation were both to 30 degrees.  No pain was noted on examination.  There was no additional loss of function or range of motion after three repetitions.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissues of the thoracolumbar spine.  The Veteran had no radicular pain or other signs or symptoms due to radiculopathy.  The examination was conducted during a flare-up, and the Veteran was examined immediately after repetitive use over time.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups or with repeated use over time, according to the examiner.  There was no ankylosis of the spine, intervertebral disc syndrome, or incapacitating episodes.  Furthermore, there was no evidence of pain on passive range-of-motion testing of the back, and no evidence of pain on non-weight bearing testing of the back.  The May 2017 examination showed limitation of flexion greater than 60 degrees, and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  The examination therefore showed disability that was not more consistent with a 20 percent rating but rather more nearly approximates the criteria for a 10 percent rating.

Where evidence indicates distinct time periods where symptoms of a service-connected disability would warrant different disability ratings, staged ratings may be assigned.  See Hart v. Mansfield, 21 Vet.App. 505, 510 (2007); Fenderson v. West, 12 Vet.App. 119, 126 (1999).  Here a 20 percent rating is warranted for the period prior to May 15, 2017, and a 10 percent rating is warranted for the period from May 15, 2017.  The preponderance of the evidence is against finding entitlement to a 40 percent rating prior to May 15, 2017, as the Veteran's low back did not show unfavorable or favorable ankylosis.  The preponderance of the evidence is against finding entitlement to a 20 percent rating from May 15, 2017, as the Veteran's low back showed flexion greater than 60 degrees, and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.

The Veteran is competent to report her experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's belief that her low back disability is worse than the severity indicated by a 10 percent rating at all times is outweighed by the competent and credible medical examination of May 2017 that evaluated the extent of impairment based on objective data coupled with statements made by the Veteran to the examiner.  The VA examiners have the training and expertise to determine the type and degree of the impairment associated with the Veteran's low back disability.  In this case, greater evidentiary weight is placed on the physical examination findings of the VA examiners.

Left Eye Traumatic Cataract with Corneal Scar

A rating decision of September 2007 granted service connection for traumatic cataract, with corneal scar, left eye.  A noncompensable rating and an effective date of November 16, 2006 were assigned.  The Veteran did not appeal.  In April 2010, the Veteran filed a claim for rating increase.  The preponderance of the evidence is against the claim.

The Veteran's cataract is evaluated under 38 C.F.R. § 4.79, DC 6099-6027.  DC 6027 provides that preoperative cataracts and postoperative cataracts with a replacement lens present are evaluated based on visual impairment.  Postoperative cataracts without a replacement lens are to be evaluated as aphakia under Diagnostic Code 6029, which directs that the disability be evaluated based on visual impairment with the resulting level elevated by one step and with a minimum unilateral or bilateral evaluation of 30 percent.  Generally, visual acuity is evaluated on the basis of corrected distance vision.  See 38 C.F.R. § 4.76 (2017).

The Veteran underwent a VA examination by an ophthalmologist in May 2017.  Cataract and corneal scar of the left eye were diagnosed.  The cataract condition is preoperative.  Uncorrected distance vision of the left eye was 20/70.  Uncorrected near vision of the left eye was 20/40 or better.  Corrected distance vision of the left eye was 20/40 or better.  Corrected near vision of the left eye was 20/40 or better.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The Veteran did not have a corneal irregularity that resulted in severe irregular astigmatism.  The Veteran did not have diplopia (double vision).  There was a visual field defect.  The Veteran did not have a scotoma, a contraction of the visual field, or a loss of a visual field.  The Veteran did not have aphakia or dislocation of the crystalline lens, and no decrease in visual acuity or other visual impairment was attributable to his left-eye cataract.  The Veteran had no other eye conditions, pertinent physical findings, complications, signs, and/or symptoms related to his cataract or corneal scar.  The corneal scar was found not to affect visual acuity or impair vision in any way.

The Veteran argues that a higher rating is warranted based on visual impairment.  See appellate brief of December 2017.  The Veteran is competent to report her experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's belief that her cataract disability is worse than the severity indicated by a noncompensable rating is outweighed by competent and credible medical examination of May 2017 that evaluated the extent of impairment based on examination coupled with statements made by the Veteran to the examiner.  The VA ophthalmologist has the training and expertise to determine the type and degree of the impairment associated with the Veteran's cataract.  In this case, greater evidentiary weight is placed on the examination findings of the VA examiner.  The Veteran also cites a website, https://www.psychguides.com/guides/post-traumatic-stress-disorder-symptoms-causes-and-effects/, that lists blurred vision as a known side effect of medication taken for posttraumatic stress disorder (PTSD).  See appellate brief of December 2017.  The Veteran is service-connected for PTSD.  See rating decision of August 2016.  The website to which the Veteran refers cites no medical journal articles or other supporting scientific studies with respect to the effect of PTSD medication on vision.  Furthermore, the actual evaluation of the Veteran's vision by the VA ophthalmologist is entitled to more weight than a general statement, even if accepted as well founded, about the possible effect on vision of medication taken for PTSD which is not specific to the Veteran.

The Board finds that a compensable evaluation is not warranted for the Veteran's cataract.  Ratings for preoperative cataracts are based on visual impairment.  As explained in the report of the May 2017 VA examiner, the Veteran's cataract does not affect her visual fields.  Compensable ratings for impaired visual acuity require evidence of corrected distance vision of 20/50 or worse.  See 38 C.F.R. § 4.79 (2017).  There is no evidence of corrected distance vision worse than 20/40 in the record.  Therefore a compensable rating for left-eye cataract with corneal scar must be denied.  Because the Veteran's disability has not significantly changed during the period under review, a uniform rating is warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102; 4.3 (2017).


ORDER

Entitlement to a rating in excess of 10 percent for tendonitis, left shoulder is denied. 

Prior to May 15, 2017, entitlement to a 20 percent rating, and no higher, for low back strain is granted, subject to the law and regulations governing the payment of monetary VA benefits.

From May 15, 2017, entitlement to a rating in excess of 10 percent for low back strain is denied.

Entitlement to a compensable evaluation for traumatic cataract, with corneal scar, left eye is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


